DETAILED ACTION
Applicants' arguments and claim amendments filed December 18, 2020, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 7, 9, 17, 18, 26-28, 30-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention.
Claim 1 recites component (c), but fails to specify what component (c) is. Thus, it is unclear whether a component (c) is required or not.   
Claims 1 and 26 recite “10-18 wt.% hydroxyated lecithin and deodorized cocoa butter”. It is unclear whether the claim requires 10-18% of each or 10-18% of the combination. 



Claim Rejections - 35 USC § 112(d) – Improper Dependent Claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1 and 26 recite “wherein the thin film is configured such that upon contact with the oral cavity, the thin film will completely dissolve within 30-300 seconds”. Claim 35. Which depends from claims 1 and 26, recites “wherein the thin film is configured such that upon contact with the oral cavity, the thin film will completely dissolve within about 1 second to about 30 seconds”. Claim 35 fails to include all the limitations of the claims from which is depends.  Applicant may cancel the claim, amend the claim to place it in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.




35 U.S.C. § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3, 7, 9, 17, 18, 26-28, 30-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen (U.S. 2003/0068378) in view of Patel (U.S. 6,248,363), the combination further in view of Muhammad ("Microstructure and physico-chemical evaluation of nano-emulsion-based antimicrobial peptides embedded in bioactive packaging films", Food Hydrocolloids, Vol. 29, No. 2, 11 April 2012, pp 407-419 – provided via IDS dated 11/6/2014). 
Chen teaches a thin film comprising sildenafil as the active agent [0012][0025]. The active agent may be present in amounts of 0.1-75% by weight [0061]. The film has a thickness of less than 10 mils [0013] and disintegrates in 1-300 seconds [0013]. The film dissolves and completely releases any contents on a moist mucosal surface such as in the oral cavity [0031]. The film may contain 0.1-10% emulsifier such as polysorbate [0041], 5-99% of a hydrocolloid such as chitosan (i.e. binder)[0059], and 0.5-50% filler [0061]. The active agent may be encapsulated. The film may also include 0.1-10% taste modifiers such as watermelon or grape oil [0040][0061] and sucralose or sucrose (sweetener) [0040]. The film may also include 0.01-10% preservatives such as sodium benzoate [0047], a coloring agent such as an FD&C coloring agent at 0.01-5% [0045],[0061], 0.1-10% emulsifier. The water content of the film ranges from 0.5-10% [0059]. Xylitol may be included as a solubility enhancer given the low solubility of sildenafil [0009][0025]. Suitable plasticizers include glycerin, sorbitol, and PEG [0041].
Chen does not explicitly teach that the addition of hydroxylated lecithin, microcrystalline cellulose or that the encapsulated active agent is in the form of 
Patel teaches that the state of the art is established by LeCluyse et al. LeCluyse teaches that drug absorption enhancers include surfactants and phospholipids which may be formed into micelles and/or liposomes (p.167). Patel teaches that these types of solid carriers improve delivery of active agents and may be formulated into a film for administration (col. 41, line 44). Active ingredients may be encapsulated in weakly polar vehicles such as micelles (col.48, lines 42-54). Such techniques facilitate sustained solubilization and rapid dispersion of the active agent upon administration (cols. 51-52).  The encapsulation is formed by application of a surfactant coating and more specifically an amount of hydrophilic and hydrophobic surfactant to provide the desired properties (col.51, lines 48-52). A suitable hydrophilic surfactant is hydroxylated lecithin (col.29). Microcrystalline cellulose may be added as a disintegrant (col.40), a diluent (col.40), a substrate (col.36) or an additive (col.41). 
Muhammad teaches a film comprising an active agent contained in multilamellar liposomes. (§3.3). These multilayer liposomes may improve the controlled release by providing numerous hindrances as lamellas (§3.7). The films are about 40-80 µm thick and include lecithin and coating of hydroxypropyl methylcellulose powder (table 1). 
It would have been prima facie obvious to one of ordinary skill in the art formulating the thin film of Chen to encapsulate the active agent in order to improve solubility as taught by Patel. When encapsulating, one of ordinary skill in the art following the direction of Patel and Muhammad would find it prima facie obvious to choose hydroxylated lecithin as the surfactant and formulate it as a multilamellar liposome in order to provide a controlled release mechanism. The rationale is combining prima facie obvious to powder coat the film with HPMC as taught by Muhammad. 
Regarding new claims 31-35, one of skill in the art of formulating dosages would understand the desire to have each dosage form have a consistent amount of active agent in order to provide patients with consistent dosing. Chen teaches the addition of a solubility-enhancing agent and a plasticizer. The recited dissolution time of 1-30 seconds overlaps with the time taught by Chen of 1-300 seconds. MPEP 2144.05. 


Obviousness Remarks 
Applicants argue that none of the references teaches the exact combination of at least eight individual ingredients in the specific limited ranges as recited in the presently amended claims.  
Examiner agrees that none of the references teach the exact combination of ingredients recited in the amounts recited. However, that is the standard for anticipation and the current rejection is based on obviousness. The pending rejection is based on a combination of three references, which when taken together, teach or suggest all of the instantly claimed limitations. Thus, Applicants argument is unpersuasive. 
Applicants argue that even if encapsulation of sildenafil citrate by liposomes and 
Examiner disagrees. Applicants have not pointed to any ingredients or methods that would be expected to be incompatible with one another. Where encapsulation of sildenafil is known and encapsulation by multilamellar liposomes is known to provide controlled release, it would have been prima facie obvious to encapsulate sildenafil in a multilamellar liposome in order to provide controlled release of the sildenafil. For these reasons, Applicants argument is unpersuasive.

Applicants argue that even if a skilled artisan was to try to encapsulate Chen’s agents as described in Patel or LeCluyse, the need to include other ingredients under specific reaction conditions to successfully arrive at the specific level of encapsulation with the specific structure and characteristics as claims would be unpredictable. 
Examiner disagrees. Formulating liposomes is not only well within the ability of a person having ordinary skill in the art, it is also well described in the prior art. The preponderance of the evidence suggests that arriving at the instant claims is nothing more than picking and choosing from known components for film dosage forms to predictably arrive at the present claims. Applicants have not pointed to any specific characteristic that would lack predictability. Thus, Applicants argument is unpersuasive. 

Applicants argue that Chen and Patel teach away from the claimed combination because the level of skill in the art is very high. 


	Applicants argue that the combination proposed by Examiner would not have worked for its intended purpose. 
	Examiner disagrees. The combination proposed by Examiner is a thin film comprising ingredients that are well established for use in thin films. There is no evidence of record that such a combination would not work for its intended purpose of administration of a thin film.  Thus, Applicants argument is unpersuasive. 

	Applicants argue that the cited references result in micelle encapsulation, not liposomes or multilamellar liposomal spheres. 
	Examiner disagrees. Applicants are arguing against the Chen reference individually when the rejection is based on a combination of references. Thus, Applicants argument is unpersuasive. 

Applicants previously argued that Chen teaches “in embodiments of the invention”, (1) the hydrocolloid is a polymer, (2) utilize effective amounts of sildenafil citrate, (3) active agent may be encapsulated with a second polymer having dissolution properties that are different from those of the hydrocolloid, (4) the ingredients may be combined in any order, (5) an effective amount of heat being applied for melting a substantial portion of the mixture, (6) sildenafil citrate is formed into a solid dispersion prima facie obvious.
Examiner disagreed.  The instant claims are drawn to ranges of amounts for the components recited and these ranges overlap with the ranges taught by the prior art. Further, each of the components recited by the instant claims is taught or suggested by the prior art for use in oral films. Chen contemplates various embodiments. While some of these embodiments differ slightly from the instant claims, Applicants are reminded that a reference may be used for all that it reasonably suggests to one having ordinary skill in the art at the time of the invention. MPEP 2123. Here, the Chen reference, in combination with Patel and Muhammad render the present claims prima facie obvious because the instant claims require nothing more than picking and choosing from components which are known for use in oral films to yield an oral film. Applicants’ argument is unpersuasive.  

Applicants argued that the instant claims require that the active ingredient be encapsulated by multilamellar concentric liposomal spheres. They submit that the 
Examiner disagreed. There is no admission at p.4 of the previous office action, as alleged by Applicants. Examiner presumes Applicants are referring to the statement that “Chen does not teach that the emulsifier is hydroxylated lecithin or that the encapsulated active agent is in the form of liposomes” (p.5). However, the rejection is based on combination of references and the teaching of Chen are taken in combination with the teachings of Patel and Muhammad. Patel teaches suitable methods for encapsulation include emulsification and micellization, but Patel in no way limits itself to formation of micelles. See MPEP 2123. Rather, Patel teaches weakly polar vesicles, which a skilled artisan in the field of microencapsulation, particularly one following the teachings of Patel, which include LeCluyse (provided as background to Patel), would understand to include liposomes. The level of skill in the art is very high and liposomes are very well established a form of microencapsulation.  Accordingly, the skilled artisan following the teachings of Patel would find it prima facie obvious to form a liposome. Muhammad teaches there are additional advantages to using multilamellar concentric liposomes including controlled release of the active agent. A skilled artisan encapsulating the active agent as taught by Patel would find it prima facie obvious to encapsulate it in a multilamellar liposome in order to provide controlled release. Applicants argument that Examiner admitted to a deficiency in the prior art is misleading as Examiner was pointing out the deficiencies in a single reference. Since the cited prior art references, when considered together, teach each of the instantly recited limitations, 

Applicants argued that there are differences in encapsulation between liposomes and hydrocolloid polymers of Chen, so the rejection should be withdrawn. 
Examiner disagreed. The rejection is based on a combination or references and not Chen alone. Further, Chen is not limited to hydrocolloid polymer encapsulation. Chen explicitly teaches, “the agent may be dispersed as colloidal particles or microencapsulated”. Further, Patel is an improvement over the teaching of LeCluyse, which is based on liposome formation. Thus, one of skill in the art following Patel would find it prima facie obvious to choose a liposome of the encapsulation form. 

Applicants argue that the film of Chen and Patel would destabilize at 70ºC and as such would not survive the manufacturing steps employed with oral dissolvable films. 
Examiner disagrees. Chen and Patel render obvious a thin film containing the same components instantly recited. Applicants have provided no data or reasoning as to why the film rendered obvious by the prior art would not be expected to survive manufacturing requirements, but the instantly claimed composition would survive the same manufacturing parameters. If Applicants are alleging secondary considerations, Applicants must demonstrate that the result is truly unexpected and commensurate in scope with the claims. MPEP 716.02. Here, Applicants have not compared the results with the closest prior art and have provided no objective evidence to support their claim. 

Applicants argued that Chen teaches that a thicker film may be more desirable 
Examiner disagreed. A thickness of 0.03-1mm is recited. Chen teaches that the film thickness is 1-20 mil. Since 1 mil = 0.0254mm, Chen’s range is 0.0254- 0.508 mm. Since the prior art range of 0.0254-0.508 mm overlaps with the instantly recited range of 0.03-1mm, a prima facie case of obviousness exists. MPEP 2144.05. The film of Muhammad are about 40-80 µm, which is squarely within the recited range. 

	Applicants argued that the films of Chen are not limited to oral administration but permit other means of administration, so the rejection should be withdrawn.
Examiner disagreed. Based on the teachings of Chen, one of ordinary skill in the art would find it prima facie obvious to administer the film orally based on the preferred teaching of Chen. Chen’s suggestion of other routes of administration does not change the standard for obviousness. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) noting at p.1395 "the need for caution in granting a patent based on the combination of elements found in the prior art"
	
	Applicants argued they have recited claims requiring a thin film of a specific thickness, 0.03 mm to 1 mm; containing a lipid in a specific amount, 4-22 wt.%, and of a specific type, at least one of hydroxylated lecithin and deodorized cocoa butter; a preservative in a specific amount, 0-0.1 wt.%, and of a specific type, at least one of benzoate salt, sorbate salt, and natamycin; an active agent in a specific amount, 25 wt.% to 65 wt.%, and of a specific type, sildenafil citrate. In addition, the claims as 
Examiner disagrees. Examiner disputes that a preservative is required where the amount of the preservative may be zero. The same applies to the recitations of “flavoring agent” and “dye or pigment”. Regarding the remaining recited components, the standard for applying obviousness is set forth in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  Under KSR, a single reference is not required to teach all of the limitations in order to render a claim obvious as applicants suggest. Rather, KSR employs a common sense approach to combining teachings from multiple references. At p.1395 KSR stated "the need for caution in granting a patent based on the combination of elements found in the prior art". In the instant claims, all of the instantly recited elements are taught by the cited prior art documents, each of which is taught to be formulated into a film dosage. Combining these prior art elements in order to predictably form a film dosage is prima facie obvious. See MPEP 2143(I)(A). Since Patel teaches the inclusion of hydroxylated lecithin, the recited lipid and emulsifier recitations are met. 

Applicants argued that there is no rationale to combine the prior art references because Chen permits the ingredients to be combined in any order while Patel teaches certain embodiments where the lipid composition can be combined with other prima facie case of obviousness exists and the rejection should be withdrawn. 
	Examiner disagrees. Chen teaches any ingredient addition order and Patel teaches embodiments specifying an order of steps. Not only have applicants not pointed to anything inconsistent about the teachings of the references, but also the instant claims are drawn to a composition of matter with no recited ingredient order of addition. 

	Applicants argues that there is no reasonable expectation of success because Patel teaches that the lipid can be formed in a cold-water bath and Chen teaches melt as a way to form the film. 
Examiner disagrees. The melting process of Chen is one of multiple options taught for forming the film. It is also taught as a forming method by Patel.  The cold-water bath is one of multiple forms of encapsulation taught by Patel. Patel does not teach use of a cold-water bath for encapsulating as incompatible with a melting process for film forming. Patel also teaches many other forms of encapsulation (e.g. nanoencapsulation, microencapsulation) which do not use a cold-water bath. There is nothing inconsistent with the ingredients or the forming methods of Chen and Patel.

Applicants argues Chen is inoperable and non-enabling for the breadth of its disclosure because Chen discloses sildenafil citrate as an active agent and discloses “active agent” in 0.01-75%. A PHOSITA would not be able to rely on Chen to achieve a thin film containing up to 75% sildenafil citrate, given the additional substances that are 
Examiner disagrees. Applicant has not pointed to anywhere the reference appears not to be enabling on its face. Regarding the alleged “additional substances that are required to be present”, Chen teaches the starch graft copolymer “may be included” [0012], [t]he active agent may be encapsulated within a second polymers, second polymer (Chen at [0012]), and xylitol is only mentioned in specific embodiments (e.g.[0016]). Because none of the mentioned components is taught by Chen as being required, Applicants argument is unpersuasive. 

Applicants argued that the proposed modification cannot change the principle of operation. If a PHOSITA was required to modify Chen by replacing the disclosed polymeric encapsulation with the encapsulation as disclosed by Patel, such a modification would require a substantial reconstruction and redesign of the elements required by Chen as well as a change in the basic principle under which Chen’s 
Examiner disagreed. As discussed above, a starch graft polymer, a second polymer and xylitol are not required by Chen. Patel is focused on oral administration and the mere mention of other suitable means of administration does not negate the teaching of oral administration. One of skill in the art designing a film for oral administration is that of a Ph.D. or MD. The skilled artisan would not prioritize excipients or characteristics desirable for vaginal administration in an oral dosage form. Applicants are reminded that the skilled artisan has ordinary creativity and is not an automaton. See MPEP 2141.03.  

Applicants argued that the proposed modification would render the reference 
Examiner disagreed. As explained above, Chen does not require starch graft polymer, second polymer, xylitol or vaginal/rectal administration. Thus, making the dosage for oral administration is not only taught by the reference, but is the preferred embodiment. Patel simply adds suitable agents and encapsulates for use in an oral film. Using Patel’s ingredients suitable for oral administration in the oral dosage form of Chen is prima facie obvious. Moreover, the Muhammad reference teaches a thin film comprising a multilamellar liposome. Applicants arguments, while numerous, are not persuasive. Accordingly, the obviousness rejection is maintained.  


Rule 1.132 Declaration 
Applicants submitted the declaration of Vared Gigi. The declaration states that he has not seen an oral thin film outside of Cure Pharmaceutical that contains 75% weight 
Examiner is unpersuaded by the declaration. The above cited prior art teaches thin films that have an encapsulated active ingredient. It is not clear which physical and performance characteristics are being referred to, so Examiner is unable to give weight to the statement requiring “the requisite physical and performance characteristics”. The instant claims do not require 70mg or commercial scale processing. Without comparative data, Examiner is unable to determine whether the instant thin film has any unexpected properties, and the declarant’s statement that it is substantially better than the sildenafil formulations known in the art appears to be an opinion rather than an objective scientific finding. Accordingly, the declaration is insufficient to overcome the prima facie case of obviousness presented above. 


Conclusion 
No claims are currently allowed. Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612